DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, 30 and 31 directed to an isolated immunoresponsive cell in the reply filed on 02-10-2021 is acknowledged. Applicant further elected species without traverse of: 
a) A specific antigen-recognizing receptor, e.g., a T-cell Receptor (TCR) or a chimeric
antigen receptor (CAR); = applicant elects a CAR.
b) An endogenous receptor or an exogenous receptor= applicant elects an exogenous receptor.
c) A specific type of cell, e.g., a T cell, a NK cell, or a stem cell= applicant elects a T cell.
d) A specific antigen to which the antigen-recognizing receptor binds= applicant elects CD371 denoted in claim 11 as “CLL1”.
e) A specific intracellular signaling domain of a CAR=applicant elects CD3zeta.
f) A specific endogenous immune cell=applicant elects an endogenous T cell.
Claims 1-11, 13-16, 18-23 and 30-31 read on the elected Group and species and will be examined on the merits below. The claims 12, 17, 24-29 and 32-33 are withdrawn from consideration as being drawn to nonelected groups and species. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18-20 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 in the context of claim 1 describes an immunoresponsive cell that is comprised of an “antigen recognizing receptor” with the antigen being a genus of specific tumor antigens claimed in detail in claim 11. The claim as written encompasses a large genus of disparate tumor antigens and potential tumor “antigen recognizing receptors”. These receptors may include a wide variety of antibody, antibody-like and even small molecule ligands for some of the recited receptor molecules (for example folate receptor). As it is not clear that some of the recited tumor antigens are even expressed on the cell surface and would be targeted by an antigen binding receptor one 
Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antigen recognizing receptors to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	With respect to claims 18-20 and 21-23 the applicant describes what appears to be the effects that inclusion of an exogenously produced IL-18 or “fragment thereof “ 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1-11, 15-16, 18-23 and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhao et al (WO2015112626A1). Independent claim 1 is drawn to an immunoresponsive cell which comprises an antigen recognizing receptor which binds to antigen and an exogenous IL-18 polypeptide or fragment thereof. With respect to claim 1, 4, 5, 6, 9, 15 Zhao et al disclose a T cell engineered with an exogenously added “ETP” (enhancer of T cell priming), and an exogenous added chimeric antigen receptor (CAR) which is recombinantly expressed (005)(00257). The ETP is described among other embodiments as being a soluble cytokine (for example secreted) and such a cytokine is further described as potentially IL-18 (0026)(00221).  With respect to claims 2 and the selected species of claim 11 of CD371 (CLL-1), Zhao describes that the CAR binds to a cancer (tumor) associated antigen of which CLL-1 (CD371) may be a species (00168).  With respect to claims 7 and 8 it is described that there are multiple avenues for the delivery of the exogenous CAR and IL-18 to a T cell. One of the described embodiments is through a delivery vector which in this case may be for instance a viral vector incorporating the DNA encoding the desired expression construct (00257-00263). In regards to the claim 10 the isolated cell may be autologous with respect to the recipient (00341).  With respect to claim 16 the utilized CAR may comprise a CD3zeta chain as an intracellular signalling domain (0012). As instantly claimed the ETP-CAR T cells may be provided in a pharmaceutical composition (00346).  Claims 18-20 describe how the exogenously supplied IL-18 or fragment thereof would be expected to act when secreted outside of the cell, in what could be described as an autocrine pathway in which the engineered (ETP-CAR) would secrete IL-18 which would then bind to IL-18 receptors on the T cell surface eliciting the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15-16, 18-23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Chmielewski et al (Cancer Immunology Immunotherapy (2012) 61:1269–1277).  Zhao describes the limitations of the claims as described .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Chmielewski as applied to claim 1 above, and further in view of Yoshimura et al (Cancer Gene Therapy Vol8, No1, 2001:pp 9-16). Zhao and Chmielewski describe . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644